Locher, J.,
dissenting.
Although I agree in principle with the majority that consistent application of comparative negligence doctrine necessitates a factual examination of proximate causation, even where there is negligence per se, I cannot agree with its conclusions in this case.
My primary concern is with bringing in Indianhead Truck Line, Inc. and Szymanski as defendants. Under the facts, as the majority has conceded, no basis exists to hold defendants Blanchard and Allen liable. Yet although the majority is able to come up with a series of assertions to excuse Blanchard and Allen — there was no time to move their vehicles off the road away from the first accident when Szymanski’s car spun out of control, or no course of action reasonably available could have prevented the second accident in question — the majority goes on to assume Indian-head Truck Line and Szymanski were somehow at fault. No factual basis is offered for this assumption by the majority. I question how a jury can perceive what a majority of this court is apparently unable to articulate. Even if we were to assume, arguendo, that proximate causation for the second accident exists with respect to Szymanski, who had the misfortune of precipitating the first accident, it is difficult to find any similar liability with respect to Indianhead Truck Line. As we reiterated in Gelbman v. Second Natl. Bank of Warrm (1984), 9 Ohio St. 3d 77, 80: “ * *[I]t is unreasonable to impose that duty [of care] where the realities of every day experience show us that, regardless of the measures taken, there is little expectation that one made responsible could prevent the negligent conduct.’ ” While some notion of proximate causation may be stretched to include Indianhead Truck Line, I fail to see the duty owed to the plaintiff under the instant circumstances.
*57Plaintiff admits that he was not involved in the original accident apparently precipitated by Szymanski, but was involved after that accident had occurred:
“Q. Getting back to the accident itself, Mr. Shinaver, other than the tractor-trailer rig ahead of you, the one you ran into, could you observe any of the other vehicles that were involved in the accident before it happened?
“A. No. Well, change that. The accident was up ahead beyond the semi truck. * * * I saw the accident before I struck the truck.
“Q. Okay.
“A. But I didn’t see it happen.
“Q. You did not see it happen?
“A. No.
“Q. Could you tell me what you did observe before your own impact as far as vehicles ahead of the truck?
“A. As I crested over the bridge, I could see the accident ahead.
“Q. Okay, and if you could describe for me what you saw.
“A. I saw the semi tractor then two other cars across the road down below.”
This admission was buttressed by the tractor-trailer driver’s, Roy Scherzer’s, statement that plaintiff’s accident with the tractor-trailer occurred “a few seconds after” the first accident. No evidence was adduced to show that either of the defendants could have taken any steps to prevent plaintiff’s collision — a point the majority tacitly concedes by its omission of any reference to a potential factual basis for either defendant’s liability.
Apparently the majority predicates liability on whether the defendants had committed any negligent act against any other party prior to the time plaintiff negligently hit the tractor-trailer. Application of this novel doctrine would suggest that if the tractor-trailer stopped a few inches short (giving plaintiff marginally less room to stop), thereby avoiding hitting the car in front, no liability could attach.
Even more intriguing, and ominous, is the implication for the driver of the first car in the line, Szymanski. Apparently if one gets into an accident, he is now expected to foresee every separate and discrete accident arising from the negligence of others occurring thereafter. I would question this perpetual extension of liability. Moreover, at least two cars were able to stop and avoid hitting Szymanski when her car went out of control during the original accident.
To conclude, it is quite evident that sending this case to a jury without either legal or factual basis serves no purpose whatsoever except to give plaintiff “one more bite at the apple.” The majority’s new ex cathedra legal theory, under the facts before us, appears to be an example of some new double standard that summary judgment will never apply to preclude recovery in a tort action. Our courts are overcrowded enough without in *58effect mandating jury trials for all tort allegations no matter how spurious.
W. Brown and Holmes, JJ., concur in the foregoing dissenting opinion.